     Case 1:18-cv-00246-NONE-BAM Document 40 Filed 10/08/20 Page 1 of 2

 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
 6                               EASTERN DISTRICT OF CALIFORNIA

 7

 8    SCOTT BARBOUR,                                  Case No. 1:18-cv-00246-NONE-BAM (PC)
 9                       Plaintiff,                   ORDER DENYING PLAINTIFF’S MOTION FOR
                                                      ORDER OPENING DISCOVERY AS
10           v.                                       PREMATURE
11    UNITED STATES OF AMERICA,
                                                      (ECF No. 39)
12                       Defendant.
13

14          Plaintiff Scott Barbour (“Plaintiff”) is a federal prisoner proceeding pro se and in forma

15   pauperis in this civil rights action pursuant to the Federal Tort Claims Act, 28 U.S.C. § 1346(b).

16          On September 2, 2020, the Court granted in part and denied in part Defendant United

17   States of America’s motion to dismiss. (ECF No. 33.) This action now proceeds only on

18   Plaintiff’s claim for failure to patrol. Accordingly, on September 3, 2020, the Court directed

19   Defendant to file an answer or other responsive pleading to Plaintiff’s first amended complaint.

20   (ECF No. 34.) On September 14, 2020, Plaintiff filed a motion for reconsideration of the Court’s

21   order granting in part and denying in part Defendant’s motion to dismiss. (ECF No. 35.)

22          In light of the pending motion for reconsideration, the Court granted Defendant’s request

23   for an extension of time to respond to the complaint. (ECF Nos. 36, 37.) The Court vacated the

24   deadline for Defendant to file a responsive pleading, which will be reset following resolution of

25   Plaintiff’s motion for reconsideration. (ECF No. 37.) Defendant timely filed their opposition to

26   Plaintiff’s motion for reconsideration, (ECF No. 38), and Plaintiff’s reply, if any, is due on or

27   before October 12, 2020.

28          Currently before the Court is Plaintiff’s motion for an order opening discovery, filed
                                                        1
     Case 1:18-cv-00246-NONE-BAM Document 40 Filed 10/08/20 Page 2 of 2

 1   October 5, 2020. (ECF No. 39.) Plaintiff notes that his previous request to open discovery was

 2   denied pending resolution of Defendant’s motion to dismiss, and the undersigned ordered that the

 3   Court would open discovery on any of Plaintiff’s remaining claims “once the pleadings are set.”

 4   (Id. at 2; ECF No. 26, p. 18.) Plaintiff states that he will need a great deal of discovery to

 5   adequately respond to any dispositive motions filed by Defendant in this case, and requests that

 6   while waiting for the Court to adjudicate Plaintiff’s motion for reconsideration, discovery should

 7   open at least with respect to Plaintiff’s failure to patrol claim. Plaintiff argues that if the Court

 8   grants Plaintiff’s motion to reconsider dismissal of Plaintiff’s tower guard claim and permit that

 9   claim to proceed, Plaintiff could, at that time, ask the Court to broaden its discovery order. (ECF

10   No. 39.)

11           Defendant has not had an opportunity to respond to the motion, but the Court finds a

12   response unnecessary. The motion is deemed submitted. Local Rule 230(l).

13           Plaintiff’s motion for discovery is premature. As a result of Plaintiff’s motion for

14   reconsideration, the Court vacated the deadline for Defendant to file a responsive pleading to the

15   complaint. As such, the pleadings are not set, and discovery remains inappropriate at this time.

16   Once the motion for reconsideration is resolved, the Court will reinstate the deadline for

17   Defendant to respond to the complaint. After a responsive pleading is filed, the Court will then

18   issue an order opening discovery. Finally, to the extent Plaintiff is concerned about responding to

19   future dispositive motions, the Court notes that the order opening discovery will also set the

20   deadlines for the filing of dispositive motions and will allow ample time for the parties to conduct
21   discovery before dispositive motions are due.

22           Accordingly, Plaintiff’s motion for order opening discovery, (ECF No. 39), is HEREBY

23   DENIED, without prejudice, as premature.
     IT IS SO ORDERED.
24

25       Dated:    October 8, 2020                               /s/ Barbara   A. McAuliffe              _
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                         2
